Citation Nr: 0818241	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraines, claimed as secondary to a service-
connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
an application to reopen a previously denied claim for 
service connection for migraines, secondary to a service-
connected lumbosacral disability.  This issue was remanded by 
the Board in May 2007 for further development.  

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The following decision addresses this 
question.


FINDINGS OF FACT

1.  By a RO decision dated in February 2002, the veteran's 
claim of service connection for migraines, secondary to a 
service-connected lumbosacral spine disability was denied on 
the basis that evidence received in connection with this 
claim failed to establish any relationship between migraine 
headaches and lumbosacral spine injury; the veteran was 
informed of the adverse decision and of his appellate rights 
in a March 6, 2002, letter; he did not timely appeal. 

2.  Evidence received since the February 2002 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the claim of 
service connection for migraines, claimed as secondary to the 
service-connected lumbosacral spine disability, is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted for the 
claim of service connection for migraines, claimed as 
secondary to the service-connected lumbosacral spine 
disability; the claim is not reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for migraines, 
secondary to a service-connected lumbosacral strain, the 
Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

Letters dated in September 2003, May 2007, and August 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  These letters 
provided the veteran with notice of the elements for service 
connection.  In addition, the September 2003, May 2007, and 
August 2007 letters informed the veteran that new and 
material evidence was needed to substantiate the claim and 
described what would constitute such new and material 
evidence.  The May 2007 and August 2007 letters specifically 
directed the veteran to submit any new and material evidence 
relating the veteran's migraine condition to military service 
or to his service-connected lumbosacral spine condition.  
These letters were fully compliant with the requirements set 
forth in Kent v. Nicholson.  See Kent, supra.  Finally, the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Thereafter, 
the veteran was afforded a subsequent adjudication in the 
October 2007 supplemental statement of the case (SSOC).  
 
Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
migraines, secondary to a service-connected lumbosacral 
strain.  After a review of the evidence of record, the Board 
finds that new and material evidence has not been submitted.  

The veteran initially sought service connection for migraine 
headaches, secondary to the service-connected disability of a 
lumbar spine injury in a February 1999 claim.  This claim was 
denied in an August 1999 RO decision for lack of evidence 
establishing a relationship between migraine headaches and a 
lumbar injury.  In February 2002, the RO denied the veteran's 
claim for service connection for migraine headaches once 
again.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2007).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2007).  The veteran was notified of the February 2002 rating 
decision via a March 6, 2002, letter, including notice of his 
appellate rights.  He did not file a timely appeal.  
Therefore, the February 2002 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the February 2002 denial was a lack of evidence 
establishing any relationship between migraine headaches and 
a lumbosacral spine injury.  At the time of this denial, 
service medical records, a statement from the veteran, and a 
March 1999 VA Medical Center (VAMC) medical record showing 
complaints of a migraine headache were considered. 

The new evidence submitted since this denial consists of VAMC 
treatment records, July 1999 private treatment records, a 
letter from the veteran's physician at HealthQuest of 
Blanchester, Inc., two lay statements, and statements 
submitted by the veteran.

The VAMC medical records submitted document treatment of the 
veteran's migraine headaches and back pain.  The July 1999 
private treatment records document treatment of the veteran's 
lower back pain.  See D.M. treatment records, July 1999.  
However, there is no indication in these records that the 
veteran's migraine headaches are related in any way to his 
lumbosacral strain or his military service.  Therefore, no 
reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and 
material for the purpose of reopening this claim.

With regard to the letter from the veteran's private 
physician at HealthQuest of Blanchester, Inc., received in 
November 2004, the physician stated that the causal 
relationship between neck pain, back pain, and migraine 
headaches is very prevalent and notes that there is a 
diagnosis code with the definition of cervicocranial 
syndrome.  He then attached two studies which he believes 
support his statement.  Both studies, however, address the 
relationship between cervical back pain and migraine 
headaches, not lumbosacral pain or disability and migraine 
headaches.  Therefore, these articles are irrelevant in that 
they do not address the issue of any possible relationship 
between migraine headaches and a lumbosacral spine injury.  
In regards specifically to the physician's statement 
regarding the causal relationship between neck pain, back 
pain, and migraine headaches, the Board notes that the 
physician does not opine that the veteran's migraine 
headaches are due to his lumbosacral strain but merely states 
that the relationship between neck pain, back pain, and 
migraine headaches is extremely prevalent.  Therefore, as 
this statement is generic and does not refer to the veteran's 
specific complaints or disabilities, it does not raise a 
reasonable possibility of substantiating the claim and will 
not be considered new and material for the purpose of 
reopening this claim.  

In regards to the veteran's statements asserting that his 
migraine headaches are related to his lumbosacral spine 
disability, the Board finds that these statements are 
duplicative of evidence previously submitted, as the veteran 
has repeatedly made such contentions in prior statements.  
Therefore, this evidence cannot be considered new in that it 
essentially duplicates evidence that has already been 
considered by the RO.  Moreover, these statements, as well as 
the lay statements submitted, indicating that the veteran's 
migraines are associated with his backaches, speak to matters 
beyond the competence of a lay person.  The veteran and the 
lay persons are competent to give evidence about what they 
experienced or observed; for example, they are competent to 
report the veteran seeking medical treatment.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As lay persons, 
however, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause of the 
veteran's migraine headaches because they do not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's and the lay persons' statements 
are not deemed to be "new and material evidence" as they do 
not raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets the threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for migraines, 
claimed as secondary to the service-connected lumbosacral 
strain, the veteran's claim is not reopened, and the appeal 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


